Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 August 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear friend
					Boston August 26th 1824
				
				On My Arrival at this Beloved place it Was My intention to Hasten to quincey and Embrace You Thursday Morning. You know the Circumstances Which Have delayed this eagerly Wished–for Gratification; There Will Be a Compensation in the pleasure to See Your Son Arrived on Next Sunday. Receive the affectionate Respects of Your old friend
				
					Lafayette
				
				
			